George, J.
1. No judgment of a trial court in a criminal case shall be reversed by either the Supreme Court or the Court of Appeals for lack of proof of venue or of the time of the commission of the offense, save where the particular point has been specifically raised by a ground of the motion for a new trial. Acts 1911, p. 149; Park’s Penal Code, § 1101 (a).
2. There being no specific assignment of error upon the ground that the State failed to prove the venue of the offense, that question can not be considered. The evidence, however, was insufficient to sustain the verdict. Judgment reversed.

Wade, G. J., and Lulce, J., concur.